J-S69001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.Y.B., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.B., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2106 EDA 2019

                  Appeal from the Decree Entered July 1, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000128-2019


    IN THE INTEREST OF: C.B., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.B., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2107 EDA 2019

                   Appeal from the Order Entered July 1, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0000333-2014


BEFORE:      SHOGAN, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY SHOGAN, J.:                            FILED FEBRUARY 13, 2020

        D.B. (“Father”) appeals from the July 1, 2019 decree involuntarily

terminating his parental rights to his daughter, C.Y.B. (“Child”), born in June


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S69001-19


2010, pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b), and he

appeals from the July 1, 2019 order changing Child’s permanency goal to

adoption pursuant to 42 Pa.C.S. § 6351.1

       The trial court set forth the relevant facts and procedural history of this

matter as follows:

       In September, 2013, In-Home Protective Services (“IHPS”) were
       implemented to address Child’s developmental [needs] and to
       ensure her safety …. IHPS were subsequently discharged later that
       year. On February 7, 2014, the Domestic Relations Branch of
       Philadelphia Family Court confirmed … custody of Child to Father.
       [The Department of Human Services (“DHS”)] originally became
       involved with this family on October 30, 2017, when DHS received
       a General Protective Services (“GPS”) report alleging that Father
       and Child resided in a shelter; Father had been missing since 3:00
       P.M. that day; Father was supposed to be at the shelter at 3:00
       P.M.; the family was registered as a single father household; Child
       has an adult sister (“Sister”) who was not listed as an emergency
       contact on shelter documents; Sister [appeared] at the shelter
       and DHS needed authorization to place Child in the care of Sister;
       Child has previously been diagnosed with Down Syndrome; this
       was the first time that Father had left Child alone at the shelter;
       Father may have drug and alcohol issues; Father recently started
       work remodeling houses and doing construction, but always
       returned to the shelter [on] time. This report was determined to
       be valid. On October 31, 2017, DHS visited the home of Sister.
       DHS learned that Child was released from the shelter to Sister’s
       care. DHS subsequently conducted a home assessment and
____________________________________________


1 On July 22, 2019, Father properly filed separate appeals from the decree
and from the order. See Commonwealth v. Walker, 185 A.3d 969 (Pa.
2018) (requiring the filing of separate notices of appeal where more than one
order resolves the issue, arises on more than one docket, or relates to more
than one judgment) (citing Pa.R.A.P. 341). On August 7, 2019, this Court
consolidated the appeals sua sponte pursuant to Pa.R.A.P. 513. Additionally,
we note that the same day the decree and order were entered, July 1, 2019,
the court terminated the parental rights of M.F. (“Mother”) pursuant to 23
Pa.C.S. § (a)(1), (2), and (b). Mother has not appealed and is not a party to
the instant appeal.

                                           -2-
J-S69001-19


     determined that the home was appropriate and Child was safe in
     Sister’s care. Sister informed DHS that she had not spoken to
     Father and did not know his whereabouts. DHS created a safety
     plan with Sister as the safety provider.

     On November 2, 2017, Father appeared at Child’s school looking
     for her. The school informed Father that Sister did not bring Child
     to school that day. Father subsequently visited Sister’s home, but
     Sister did not answer the door. Father then spoke with DHS via
     telephone and DHS instructed Father to visit DHS. On that same
     date, Father visited DHS and reported that he was incarcerated in
     New Jersey on October 30, 2017, and was released on November
     2, 2017. DHS asked for documentation regarding Father’s arrest
     and detention, but Father was unable to provide any
     documentation. On that same date, Child returned to Father’s care
     at the shelter where they had been residing. DHS created a safety
     plan with Father and the shelter staff, which indicated that Father
     was not to leave Child unattended and that he would provide
     appropriate supervision for Child.

     On November 15, 2017, DHS received a phone call from Sister,
     who stated that she was notified that Father was not at the shelter
     to receive Child when she got off the school bus that day. Sister
     subsequently went to the shelter and retrieved Child. The shelter
     staff stated that Father did not call and was not at the shelter
     when Sister arrived to retrieve Child. DHS arrived at the shelter
     at approximately 6:00 P.M. and spoke with Father, who had
     recently arrived at the shelter. Father could not provide an
     explanation or documentation as to why he was not at the shelter
     to receive Child when she got off the school bus that day. DHS
     determined that Father violated the safety plan. On that same
     date, DHS obtained an Order of Protective Custody (“OPC”) for
     Child and placed her with Sister, where she currently remains.

     On November 17, 2017, a shelter care hearing was held for Child.
     Father was present for this hearing. The trial court lifted the OPC
     and ordered that the temporary commitment of Child to DHS to
     stand. On November 20, 2017, DHS filed a dependency petition
     for Child.

     On November 22, 2017, the trial court adjudicated Child
     dependent based on present inability to provide proper parental
     care and control. Father was not present for this hearing. The trial
     court discharged the temporary commitment to DHS and

                                    -3-
J-S69001-19


     committed Child to the custody of DHS. Father was referred to the
     Clinical Evaluation Unit (“CEU”) for a full drug and alcohol screen,
     dual diagnosis assessment, and three random drug screens.
     Father was also referred to the Achieving Reunification Center
     (“ARC”) for appropriate services. Additionally, the trial court
     ordered Father to comply with all single case plans, objectives,
     and recommendations, as well as attend supervised visitation with
     Child at the agency and Father was to confirm visitation 24 hours
     in advance of the schedule[d] visit. The trial court issued a stay-
     away order against Father as to Child’s school and Sister’s home.

     On February 5, 2018, Community Umbrella Agency (“CUA”)
     Turning Points for Children held an initial Single Case Plan (“SCP”)
     meeting. Father’s parental objectives were to address his drug and
     alcohol issues; complete three random drug screens prior to the
     next court date; undergo a CEU dual diagnosis assessment prior
     to the next court date and follow all recommendations; explore
     appropriate housing options; attend ARC, once referred; comply
     with all CUA case management and court-ordered services;
     continue parenting education classes at Career Link; comply with
     the stay-away orders as to Child’s [s]chool and Sister’s home; and
     confirm supervised visitation 24 hours in advance of the scheduled
     visit.

     A permanency review hearing was held for Child on February 12,
     2018. Father was present for this hearing. The trial court
     determined that Father was moderately compliant with the
     permanency plan. Father completed a parenting course through
     CUA. The trial court found that Child’s placement continued to be
     necessary and appropriate and that Child remain as committed.
     Father was referred to the CEU for a forthwith drug screen and
     three random drug screens.

     A permanency review hearing was held for Child on May 23, 2018.
     Father was present for this hearing. The trial court determined
     that Father was moderately compliant with the permanency plan.
     The trial court also found that Father tested positive for cocaine
     on April 26, 2018, and Father failed to attend five of the 18 offered
     supervised visits with Child. The trial court determined that Child’s
     placement continued to be necessary and appropriate and that
     Child remain as committed. Father was referred to the CEU for a
     forthwith full drug and alcohol screen, dual diagnosis assessment,
     monitoring, and three random drug screens. Additionally, Father
     was referred to the Behavioral Health System (“BHS”) for

                                     -4-
J-S69001-19


     consultation and/or evaluation. The stay-away order as to Father
     was ordered to stand. Father’s visitation remained the same but
     was permitted to attend a special birthday visit for Child.

     On    July   3,   2018,   CUA    revised  the   SCP.  Child’s
     alternative/concurrent permanency plan was identified as
     adoption. Father’s parental objectives remained predominantly
     the same.

     A permanency review hearing was held for Child on August 20,
     2018. Father was not present for this hearing. The trial court
     determined that Father was non-compliant with the permanency
     plan and Child’s concurrent placement plan was identified as
     adoption. The trial court learned that Father tested positive for
     cocaine at the forthwith drug screen on May 23, 2018. The trial
     court found that Child’s placement continued to be necessary and
     appropriate and that Child remain as committed. Father was re-
     referred to the CEU for a forthwith drug screen, monitoring, and
     three random drug screens. Additionally, the trial court suspended
     Father’s visitation with Child.

     A permanency review hearing was held for Child on October 30,
     2018. Father was not present for this hearing. The trial court
     determined that Father was non-compliant with the permanency
     plan. The trial court found that Child’s placement continued to be
     necessary and appropriate and that Child remain as committed.
     Father was referred to the CEU for a forthwith drug screen, a dual
     diagnosis assessment, monitoring, and three random drug
     screens.

     A status review hearing was held for Child on January 31, 2019.
     Father was not present for this hearing. The trial court ordered all
     prior orders to stand. If Father availed himself, Father was to be
     referred to the CEU for a forthwith drug screen, a dual diagnosis
     assessment, and three random drug screens.

     Child has been adjudicated dependent since November 22, 2017.
     Father has failed to consistently comply with his objectives and
     comply with court orders throughout the life of the case. DHS filed
     petitions to involuntarily terminate Father’s parental rights and
     change Child’s permanency goal from reunification to adoption on
     February 26, 2019.




                                    -5-
J-S69001-19


       A permanency review hearing was held for Child on March 31,
       2019. Father was present for this hearing. The trial court
       determined that Father was non-compliant with the permanency
       plan. Father indicated that he was residing at a recovery house.
       The trial court found that Child’s placement continued to be
       necessary and appropriate and that Child remain as committed.
       Father was referred to the CEU for a forthwith full drug and alcohol
       screen, assessment, and three random drug screens. Father was
       also referred to BHS for monitoring. Father was ordered to provide
       a full progress report, treatment plan, and attendance. Father was
       also ordered to comply with the stay away order.

       On May 9, 2019, the trial court started the termination and goal
       change trial for Child. Father was present for this hearing. John
       Capaldi, Esq. was appointed as Child’s special legal counsel
       (“Legal Counsel”) and made representations regarding Child’s
       wishes. The trial court heard testimony for the termination and
       goal change …. Although Father indicated he did not want to
       [voluntarily relinquish his parental rights], Father was granted
       [the] opportunity to [defer voluntarily relinquishing his parental
       rights] until May 23, 2019. The trial court closed the record and
       ordered all parties to return to court for a decision only on July 1,
       2019. (N.T. 05/09/19, pgs. 50-51).

       On July 1, 2019, the trial court completed the termination and
       goal change trial for Child. Father was present. The trial court
       found clear and convincing evidence to change the permanency
       goal to adoption and to involuntarily terminate Father’s parental
       rights under 23 Pa.C.S.A. §2511(a)(1), (2), (5), (8), and (b).
       (N.T. 07/01/19, pgs. 7-8).

Trial Court Opinion, 9/19/19, at 1-5 (footnotes omitted).2     On July 22, 2019,

Father filed a timely appeal and statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

____________________________________________


2 On November 16, 2017, the trial court appointed the Defender Association
of the Philadelphia Child Advocate Unit as guardian ad litem (“GAL”). At the
May 9, 2019 and July 1, 2019 hearings, Elizabeth Flanagan, Esquire,
represented Child’s best interests as GAL; John Capaldi, Esquire, represented



                                           -6-
J-S69001-19


        On appeal, Father raises the following issues for our review:

        1. [Did t]he trial court [commit] an error of law and abuse of
        discretion by changing the permanency goal from reunification to
        adoption where [DHS] failed to provide sufficient evidence that
        such a goal change would be best suited for [Child’s] needs and
        welfare[?]

        2. [Did t]he trial court [commit] an error of law and abuse of
        discretion by involuntarily terminating [Father’s] parental rights
        under 23 Pa.C.S. § 2511(a), where the evidence showed that
        [Father] substantially complied with the family service plan goals
        established by [DHS?]

        3. [Did t]he trial court [commit] an error of law and abuse of
        discretion by involuntarily terminating [Father’s] parental rights
        under 23 Pa.C.S. § 2511(a) and (b), where [DHS] failed to prove
        by clear and convincing evidence that involuntary[il]y terminating
        [Father’s] parental rights would best serve the emotional needs
        and welfare of [Child?]

See Father’s Brief at 9.3

        In his first issue, Father asserts that the trial court erred and abused its

discretion by changing Child’s permanency goal from reunification to adoption.

Appellant’s Brief at 9. However, we are constrained to conclude that Father

waived this issue because he has failed to discuss this issue in any meaningful

manner or cite to any authority to support this claim of error. In re W.H., 25
A.3d 330, 339 n.3 (Pa. Super. 2011) (“[W]here an appellate brief fails to



____________________________________________


Child’s legal interests. See In Re Adoption of L.B.M., 161 A.3d 172, 180
(Pa. 2017) (holding that the trial court must appoint counsel to represent the
legal interests of any child involved in a contested involuntary termination
proceeding pursuant to 23 Pa.C.S. § 2313(a)).

3   For purposes of our review, we have renumbered Father’s issues on appeal.

                                           -7-
J-S69001-19


provide any discussion of a claim with citation to relevant authority or fails to

develop the issue in any other meaningful fashion capable of review, that claim

is waived.”).

        In Father’s second issue, he avers that the trial court erred and abused

its discretion by involuntarily terminating Father’s parental rights under

Section 2511(a), because he substantially complied with the family service

plan.    Father’s Brief at 9.      We review cases involving the involuntary

termination of parental rights according to the following standard:

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an abuse
        of   discretion    only   upon     demonstration      of    manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. The trial
        court’s decision, however, should not be reversed merely because
        the record would support a different result. We have previously
        emphasized our deference to trial courts that often have first-hand
        observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted). Termination requires a bifurcated analysis:

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing evidence
        that the parent’s conduct satisfies the statutory grounds for
        termination delineated in Section 2511(a). Only if the court
        determines that the parent’s conduct warrants termination of his
        or her parental rights does the court engage in the second part of
        the analysis pursuant to Section 2511(b): determination of the
        needs and welfare of the child under the standard of best interests
        of the child. One major aspect of the needs and welfare analysis
        concerns the nature and status of the emotional bond between



                                        -8-
J-S69001-19


     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     The relevant subsections of 23 Pa.C.S. § 2511 provide as follows:

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                    * * *

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing of
           the petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused
           or failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                    * * *

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will
           not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.

                                    * * *



                                     -9-
J-S69001-19


            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed from
            the date of removal or placement, the conditions
            which led to the removal or placement of the child
            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.

                                    * * *

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

      The trial court terminated Father’s parental rights pursuant to 23 Pa.C.S.

§ 2511(a)(1), (2), (5), (8), and (b). We have long held that in order to affirm

a termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a), as well as Section 2511(b). In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Herein, we focus

our analysis on 23 Pa.C.S. § 2511(a)(2) and (b).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes


                                     - 10 -
J-S69001-19


of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

In Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998). The grounds for

termination are not limited to affirmative misconduct; they concern parental

incapacity that cannot be remedied. In re Z.P., 994 A.2d 1108, 1117 (Pa.

Super. 2010).    Parents are required to make diligent efforts toward the

reasonably prompt assumption of full parental duties. Id.

      Father argues that he might not have achieved his goals, but he made

significant progress toward achieving them, including completing parenting

and financial counseling, finding employment, and working on making a safe

home for Child. Father’s Brief at 18. Father contends that he did not refuse

to enter drug treatment; he was not able to complete it. Id. Father argues

he was committed to sobriety but “lacked the time” because he had allegedly

prioritized renovating the home where his daughter would live. Id.

      The record belies Father’s arguments. The record reflects that Dawn

Ross was assigned as Case Manager in November of 2017. N.T., 5/9/19, at

5. Ms. Ross testified that the case was originally opened after Father left Child

alone at a homeless shelter. Id. at 5-6. Ms. Ross participated in the single

case plan meeting with Father. Id. at 7-8. From the beginning of the case,

Father’s objectives were to address his mental health and drug and alcohol

issues, and enroll in a drug and alcohol treatment program, follow all

recommendations, explore housing options, and comply with court-ordered

services and stay-away orders. Id. at 8.


                                     - 11 -
J-S69001-19


      As of the date of the termination/permanency hearing, Father had not

provided treatment verification and had not given CEU consent to monitor his

treatment progress.   N.T., 5/9/19, at 10-11.      Father was not at that time

engaged in any program because he had been terminated from the program

after missing curfew. Id. at 11-12. Father did comply with the stay-away

order, although there were still concerns that Father was sending threatening

messages to Sister by means of a family member. Id. at 12, 25-26. However,

there was no direct evidence of this. Id. at 30.

      Ms. Ross described Father’s compliance with his objectives as “minimal.”

N.T., 5/9/19, at 12. Reunification was not an option because Father had no

housing, was inconsistent with his mental health and drug and alcohol

rehabilitation, and Father’s only employment was sporadic and working “under

the table” as a contractor. Id. at 13-14. Father could not report a steady and

stable income, work hours, or pay stubs. Id. Father was consistently non-

compliant and had multiple positive drug screens for cocaine throughout the

history of the case. Id. at 23-24. Father had monthly supervised visitation

with Child for a time, but the visits were suspended for non-compliance in

August of 2018, due to a “grave threat,” following an altercation between

Father and Sister. Id. at 35-36. Specifically, the grave threat was the result

of an incident where Sister was holding Child, and Father knocked Child to the

ground. Id. at 36. Prior to the August 2018 incident, Father’s last visit had

been in April 2018. Id.


                                    - 12 -
J-S69001-19


      Father testified that he currently had housing with room for Child. N.T.,

5/9/19, at 37. Father testified that he had been working as a contractor in

Maryland and Coatesville. Id. at 41-42. When asked why he was not in a

drug-treatment program, Father stated he was expelled from the program.

Id. at 38.       Father asserted that his expulsion resulted from being held

responsible for the behavior of two other men in the house, who he had hired

for a contractor’s job, and who were late for curfew. Id. at 38-39. Father

stated he did not enroll in another program because he did not have the time

to attend it. Id. at 39. The last time he attended a program was in March of

2019 for one week. Id. at 40-43.

      As evidenced above, Father was aware from the beginning of the case

that achieving sobriety and entering drug treatment was a prerequisite to

reunification.    After each court hearing, Father either consistently tested

positive for cocaine or was ordered to once more attend a clinical evaluation.

There is no evidence that Father took sobriety seriously; his only documented

attempt at treatment was in March of 2019, well over one year after Child was

committed to DHS custody.        As noted, Father was discharged from that

program after only one week due to missing curfew, and rather than taking

responsibility for his discharge, Father offered only vague excuses.

      Moreover, Father’s sobriety was not the only parental incapacity

preventing him from achieving reunification with Child. Father was ordered

to attend supervised visitation with Child, but those visits were suspended in


                                     - 13 -
J-S69001-19


August of 2018 following a violent altercation with Sister.      The trial court

observed:

      Child needs permanency and Father has demonstrated that he is
      unwilling to provide Child with essential parental care, control or
      subsistence necessary for her physical and mental well-being.
      Father has refused to remedy the conditions and causes of
      Father’s incapacity. Father has participated in SCP meetings with
      CUA and has attended numerous hearings throughout the life of
      the case, so Father is aware of his objectives. Father had ample
      opportunity to put himself in a position to parent. Father’s
      repeated and continued incapacity has not been mitigated.

Trial Court Opinion, 9/19/19, at 10 (internal citations omitted).

      After review, we agree with the trial court. We discern no error in the

trial court’s finding that clear and convincing evidence supported the

termination of Father’s parental rights pursuant to Section 2511(a)(2).

Father’s continued incapacity due to his inability to complete court-ordered

drug treatment and screening or to maintain a relationship with Child through

visitation has resulted in Child being without essential parental care, the cause

of which “cannot or will not be remedied.” Lilley, 719 A.2d at 330; Z.P., 994
A.2d at 1117.

      In Father’s third issue, he alleges that the trial court erred and abused

its discretion when it concluded that terminating Father’s parental rights would

best serve the emotional needs and welfare of Child under Section 2511(b).

Father’s Brief at 9. “In this context, the court must take into account whether

a bond exists between child and parent, and whether termination would

destroy an existing, necessary and beneficial relationship.” Z.P., 994 A.2d at


                                     - 14 -
J-S69001-19


1121. The court is not required to use expert testimony, and social workers

and caseworkers may offer evaluations as well. Id. Ultimately, the concern

is the needs and welfare of a child. Id.

      We have stated:

      Before granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child[ren]’s needs and
      welfare, must examine the status of the natural parental bond to
      consider whether terminating the natural parents’ rights would
      destroy something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The trial court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. In re N.A.M., 33 A.3d 95, 103

(Pa. Super. 2011). Additionally, the court may emphasize the safety needs of

a child. In re K.Z.S., 946 A.2d 753, 763 (Pa. Super. 2008). “[A] parent’s

basic constitutional right to the custody and rearing of . . . [his] child is

converted, upon the failure to fulfill . . . [his] parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted).




                                     - 15 -
J-S69001-19


      Father avers DHS did not prove by clear and convincing evidence that

severance of the parent-child bond would not cause lasting and irreparable

harm to Child. Father’s Brief at 19-20. Father argues that prior to Child’s

removal, he was the sole support for Child. Id. Father asserts Child could

not address her feelings about permanency due to alleged cognitive

limitations. Id.

      Again, Father’s arguments are belied by the record. Ms. Ross did not

believe that Child would suffer any irreparable harm if Father’s parental rights

were terminated. N.T., 5/9/19, at 15-16. Child is very affectionate with Sister

and looks to her for her day-to-day needs and concerns. Id. at 15-16. Sister

helped Child receive additional tutoring services at school and has been

instrumental in keeping Child up to date with special dental needs.      Id. at

26-27. Child has a parental bond with Sister. Id. at 24. Child knows who

Father is, and they are affectionate with each other; however, she is

affectionate toward most people. Id. at 15, 30-31. Ms. Ross agreed it was

in Child’s best interest for her goal to be changed to adoption. Id. at 22.

      Attorney Capaldi stated that he met with Child at Sister’s home. N.T.,

5/9/19, at 45-46. There are two other female children residing in the home,

and they were playing on the front porch with Child. Id. at 45. Child shares

a bedroom with the two other girls. Id. at 46. Child indicated that she likes

the home very much and would like to stay there; when asked about contact

with Mother and Father, Child smiled and indicated she liked that as well. Id.


                                     - 16 -
J-S69001-19


at 46-47. Attorney Capaldi did not believe Child appreciated the consequences

of permanency goal changes and adoptions.        Id. at 47.    However, Child

articulated that she was safe, happy, well taken care of, liked her school, and

wished to stay in the home with Sister. Id. The trial court concluded that

Attorney Capaldi was credible. Trial Court Opinion, 9/19/19, at 18.

      As noted above, DHS is not required to present expert testimony, but

may rely on the impressions of social workers regarding the irreparable harm

potentially caused to Child. Z.P., 994 A.2d at 1121. Additionally, where there

is no evidence of a bond in the record, it is reasonable to assume no bond

exists. K.Z.S., 946 A.2d at 763.

      As discussed above, there was no evidence reflecting a parental bond

between Father and Child. Although there was evidence introduced that Child

was affectionate toward Father, it appears from the record, that Child is

affectionate generally. The evidence reflected that Child looks to Sister for

her daily needs, and shares a parental bond with her. Additionally, Sister

provides a safe and loving home for Child, and Sister takes care of Child’s

personal, educational, and medical needs. We agree with the trial court that

Child would not suffer irreparable harm from the termination of Father’s

parental rights, and that it was in Child’s best interests to be adopted by

Sister. Trial Court Opinion, 9/19/19, at 18.

      For the reason set forth above, we conclude that there was clear and

convincing evidence supporting the trial court’s termination of Father’s


                                    - 17 -
J-S69001-19


parental rights under Section 2511(a)(2). Additionally, we conclude that there

was no error of law or abuse of discretion in the trial court’s finding that

termination was in Child’s best interests under Section 2511(b). Z.P., 994
A.2d at 1126-27; K.Z.S., 946 A.2d at 763.

      Decree involuntarily terminating Father’s parental rights affirmed.

Order changing Child’s placement goal to adoption affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/20




                                    - 18 -